Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 26, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a financial consultant and provided with a company credit card to cover business-related expenses only. In October 2001, claimant was placed on a final warning for violating the employer’s travel and business expenses policy after she failed to keep current on the credit card payment. Claimant was discharged in March 2002 after the employer discovered that she used the company credit card to rent a car for personal reasons because she had no personal credit available. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant lost her employment due to disqualifying misconduct. Although claimant explained that she needed the car to admit her mother to a hospital, she nevertheless knew that by using the company credit card she was jeopardizing her employment by violating the standards expected by the employer in a manner which was potentially detrimental to the employer’s interest. Under these circumstances, we find no reason to disturb the Board’s decision (see Matter of Rose [Commissioner of Labor], 282 AD2d 857 [2001]; Matter of Attie [Roberts], 134 AD2d 751 [1987]).
Cardona, EJ., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.